
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


SYNTA PHARMACEUTICALS CORP.
AMENDED AND RESTATED
2006 STOCK PLAN

1.    DEFINITIONS.    

        Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Synta Pharmaceuticals Corp. 2006 Stock Plan,
have the following meanings:

        Administrator  means the Board of Directors, unless it has delegated
power to act on its behalf to the Committee, in which case the Administrator
means the Committee.

        Affiliate  means a corporation which, for purposes of Section 424 of the
Code, is a parent or subsidiary of the Company, direct or indirect.

        Agreement means an agreement between the Company and a Participant
delivered pursuant to the Plan, in such form as the Administrator shall approve.

        Board of Directors  means the Board of Directors of the Company.

        Change of Control  means the occurrence of any of the following events:

(i)Ownership. Any "Person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the "Beneficial Owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company's then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

(ii)Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; (B) or the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets; or

(iii)Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" shall mean directors who either
(A) are directors of the Company as of March 15, 2006, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

1

--------------------------------------------------------------------------------



        Code  means the United States Internal Revenue Code of 1986, as amended
from time to time, and the rules and regulations promulgated thereunder.

        Committee  means the committee of the Board of Directors to which the
Board of Directors has delegated power to act under or pursuant to the
provisions of the Plan, the composition of which shall at all times satisfy the
provisions of Section 162(m) of the Code.

        Common Stock  means shares of the Company's common stock, $.0001 par
value per share.

        Company  means Synta Pharmaceuticals Corp., a Delaware corporation.

        Disability  or Disabled means permanent and total disability as defined
in Section 22(e)(3) of the Code.

        Employee means any employee of the Company or of an Affiliate
(including, without limitation, an employee who is also serving as an officer or
director of the Company or of an Affiliate), designated by the Administrator to
be eligible to be granted one or more Stock Rights under the Plan.

        Fair Market Value  of a Share of Common Stock means:

(1)If the Common Stock is listed on a national securities exchange or traded in
the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing or last price of the Common Stock on the composite
tape or other comparable reporting system for the trading day on the applicable
date and if such applicable date is not a trading day, the last market trading
day prior to such date;

(2)If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

(3)If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine.

        ISO  means an option meant to qualify as an incentive stock option under
Section 422 of the Code.

        Non-Qualified Option means an option which is not intended to qualify as
an ISO.

        Option  means an ISO or Non-Qualified Option granted under the Plan.

        Participant  means an Employee, director or consultant of the Company or
an Affiliate to whom one or more Stock Rights are granted under the Plan. As
used herein, "Participant" shall include "Participant's Survivors" where the
context requires.

        Performance-Based Award means a Stock Grant or Stock—Based Award as set
forth in Paragraph 9 hereof.

        Performance Goals  means performance goals based on one or more of the
following criteria: (i) pre-tax income or after-tax income; (ii) income or
earnings including operating income, earnings before or after taxes, interest,
depreciation, amortization, and/or extraordinary or special items; (iii) net
income excluding amortization of intangible assets, depreciation and impairment
of

2

--------------------------------------------------------------------------------






goodwill and intangible assets and/or excluding charges attributable to the
adoption of new accounting pronouncements; (iv) earnings or book value per share
(basic or diluted); (v) return on assets (gross or net), return on investment,
return on capital, or return on equity; (vi) return on revenues; (vii) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(viii) economic value created; (ix) operating margin or profit margin; (x) stock
price or total stockholder return; (xi) income or earnings from continuing
operations; (xii) cost targets, reductions and savings, expense management,
productivity and efficiencies; and (xiii) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration or market share, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to divestitures, joint
ventures and similar transactions. Where applicable, the Performance Goals may
be expressed in terms of attaining a specified level of the particular criterion
or the attainment of a percentage increase or decrease in the particular
criterion, and may be applied to one or more of the Company or an Affiliate of
the Company, or a division or strategic business unit of the Company, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no Performance-Based Award will be issued or no
vesting will occur, levels of performance at which Performance-Based Awards will
be issued or specified vesting will occur, and a maximum level of performance
above which no additional issuances will be made or at which full vesting will
occur. Each of the foregoing Performance Goals shall be evaluated in accordance
with generally accepted accounting principles, where applicable, and shall be
subject to certification by the Committee. The Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles provided that any such change shall at all times satisfy
the provisions of Section 162(m) of the Code.

        Plan  means this Amended and Restated Synta Pharmaceuticals Corp. 2006
Stock Plan.

        Shares  means shares of the Common Stock as to which Stock Rights have
been or may be granted under the Plan or any shares of capital stock into which
the Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

        Stock-Based Award  means a grant by the Company under the Plan of an
equity award or an equity based award which is not an Option or a Stock Grant,
which the Committee may structure to qualify in whole or in part as
"performance-based compensation" under Section 162(m) of the Code.

        Stock Grant  means a grant by the Company of Shares under the Plan,
which the Committee may structure to qualify in whole or in part as
"performance-based compensation" under Section 162(m) of the Code.

        Stock Right means a right to Shares or the value of Shares of the
Company granted pursuant to the Plan—an ISO, a Non-Qualified Option, a Stock
Grant or a Stock-Based Award.

        Survivor  means a deceased Participant's legal representatives and/or
any person or persons who acquired the Participant's rights to a Stock Right by
will or by the laws of descent and distribution.

3

--------------------------------------------------------------------------------



2.    PURPOSES OF THE PLAN.    

        The Plan is intended to encourage ownership of Shares by Employees and
directors of and certain consultants to the Company in order to attract such
people, to induce them to work for the benefit of the Company or of an Affiliate
and to provide additional incentive for them to promote the success of the
Company or of an Affiliate. The Plan provides for the granting of ISOs,
Non-Qualified Options, Stock Grants and Stock-Based Awards.

3.    SHARES SUBJECT TO THE PLAN.    

        (a)   The number of Shares which may be issued from time to time
pursuant to this Plan, shall be 2,500,000, or the equivalent of such number of
Shares after the Administrator, in its sole discretion, has interpreted the
effect of any stock split, stock dividend, combination, recapitalization or
similar transaction in accordance with Paragraph 25 of the Plan.

        (b)   Notwithstanding Subparagraph (a) above, on the first day of each
fiscal year of the Company during the period beginning in fiscal year 2008, and
ending on the second day of fiscal year 2016, the number of Shares that may be
issued from time to time pursuant to the Plan, shall be increased by an amount
equal to the lesser of (i) 1,300,000 or the equivalent of such number of Shares
after the Administrator, in its sole discretion, has interpreted the effect of
any stock split, stock dividend, combination, recapitalization or similar
transaction in accordance with Paragraph 25 of the Plan; (ii) 5% of the number
of outstanding shares of Common Stock on such date; and (iii) an amount
determined by the Board. However, in no event shall the number of Shares
available for issuance under this Plan be increased as set forth in this
Subparagraph (c) to the extent such increase, in addition to any other increases
proposed by the Board in the number of shares of Common Stock available for
issuance under all other employee or director stock plans, including, without
limitation, employee stock purchase plans, would result in the total number of
shares of Common Stock then available for issuance under all employee and
director stock plans exceeding 25% of the outstanding shares of the Company on
the first day of the applicable fiscal year.

        (c)   If an Option ceases to be outstanding, in whole or in part (other
than by exercise), or if the Company shall reacquire (at not more than its
original issuance price) any Shares issued pursuant to a Stock Grant or
Stock-Based Award, or if any Stock Right expires or is forfeited, cancelled, or
otherwise terminated or results in any Shares not being issued, the unissued
Shares which were subject to such Stock Right shall again be available for
issuance from time to time pursuant to this Plan. Notwithstanding the foregoing,
if a Stock Right is exercised, in whole or in part, by tender of Shares or if
the Company's tax withholding obligation is satisfied by withholding Shares, the
number of Shares deemed to have been issued under the Plan for purposes of the
limitation set forth in Paragraph 3(a) above shall be the number of Shares that
were subject to the Stock Right or portion thereof, and not the net number of
Shares actually issued.

4.    ADMINISTRATION OF THE PLAN.    

        The Administrator of the Plan will be the Board of Directors, except to
the extent the Board of Directors delegates its authority to the Committee, in
which case the Committee shall be the Administrator. Notwithstanding the
foregoing, the Board of Directors may not take any action that would cause any
outstanding Stock Right that would otherwise qualify as performance-based
compensation to fail to so qualify under Section 162(m).

        Subject to the provisions of the Plan, the Administrator is authorized
to:

a.Interpret the provisions of the Plan and all Stock Rights and to make all
rules and determinations which it deems necessary or advisable for the
administration of the Plan;

b.Determine which Employees, directors and consultants shall be granted Stock
Rights;

4

--------------------------------------------------------------------------------



c.Determine the number of Shares for which a Stock Right or Stock Rights shall
be granted; provided, however, that in no event shall Stock Rights with respect
to more than 500,000 Shares be granted to any Participant in any fiscal year;

d.Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted;

e.Determine Performance Goals no later than such time as required to ensure that
a Performance-Based Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies;

f.Make changes to any outstanding Stock Right, including, without limitation, to
reduce or increase the exercise price or purchase price, to accelerate the
vesting schedule or extend the expiration date, provided that no such change
shall impair the rights of a Participant under any grant previously made without
such Participant's consent;

g.Make any adjustments in the Performance Goals included in any
Performance-Based Awards provided that such adjustments comply with the
requirements of Section 162(m) of the Code;

h.Buy out for a payment in cash or Shares, a Stock Right previously granted
and/or cancel any such Stock Right and grant in substitution therefor other
Stock Rights, covering the same or a different number of Shares and having an
exercise price or purchase price per share which may be lower or higher than the
exercise price or purchase price of the cancelled Stock Right, based on such
terms and conditions as the Administrator shall establish and the Participant
shall accept; and

i.Adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax or other laws applicable to the Company or to Plan Participants or to
otherwise facilitate the administration of the Plan, which sub-plans may include
additional restrictions or conditions applicable to Stock Rights or Shares
issuable pursuant to a Stock Right;

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs and in accordance with Section 162(m) of the Code for all other Stock
Rights to which the Committee has determined Section 162(m) is applicable.
Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

        To the extent permitted under applicable law, the Board of Directors or
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. Any such
allocation or delegation may be revoked by the Board of Directors or the
Committee at any time.

5.    ELIGIBILITY FOR PARTICIPATION.    

        The Administrator will, in its sole discretion, name the Participants in
the Plan, provided, however, that each Participant must be an Employee, director
or consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right. ISOs may be granted only to Employees.
Non-Qualified

5

--------------------------------------------------------------------------------




Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights.

6.    TERMS AND CONDITIONS OF OPTIONS.    

        Each Option shall be set forth in writing in an Option Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Administrator may provide that Options be
granted subject to such terms and conditions, consistent with the terms and
conditions specifically required under this Plan, as the Administrator may deem
appropriate including, without limitation, subsequent approval by the
shareholders of the Company of this Plan or any amendments thereto. The Option
Agreements shall be subject to at least the following terms and conditions:

        A.    Non-Qualified Options:    Each Option intended to be a
Non-Qualified Option shall be subject to the terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards for any such Non-Qualified
Option:

        a.    Option Price:    Each Option Agreement shall state the option
price (per share) of the Shares covered by each Option, which option price shall
be determined by the Administrator but shall not be less than the Fair Market
Value per share of Common Stock.

        b.    Number of Shares:    Each Option Agreement shall state the number
of Shares to which it pertains.

        c.    Option Periods:    Each Option Agreement shall state the date or
dates on which it first is exercisable and the date after which it may no longer
be exercised, and may provide that the Option rights accrue or become
exercisable in installments over a period of months or years, or upon the
occurrence of certain conditions or the attainment of stated goals or events.

        d.    Option Conditions:    Exercise of any Option may be conditioned
upon the Participant's execution of a Share purchase agreement in form
satisfactory to the Administrator providing for certain protections for the
Company and its other shareholders, including requirements that:

i.The Participant's or the Participant's Survivors' right to sell or transfer
the Shares may be restricted; and

ii.The Participant or the Participant's Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

        B.    ISOs:    Each Option intended to be an ISO shall be issued only to
an Employee and be subject to the following terms and conditions, with such
additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Section 422 of the Code and relevant
regulations and rulings of the Internal Revenue Service:

        a.    Minimum standards:    The ISO shall meet the minimum standards
required of Non-Qualified Options, as described in Paragraph 6(A) above.

        b.    Option Price:    Immediately before the ISO is granted, if the
Participant owns, directly or by reason of the applicable attribution rules in
Section 424(d) of the Code:

i.Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, the Option price per share of the Shares
covered by each ISO

6

--------------------------------------------------------------------------------



shall not be less than one hundred percent (100%) of the Fair Market Value per
share of the Shares on the date of the grant of the Option; or

ii.More than ten percent (10%) of the total combined voting power of all classes
of stock of the Company or an Affiliate, the Option price per share of the
Shares covered by each ISO shall not be less than one hundred ten percent (110%)
of the Fair Market Value on the date of grant.

        c.    Term of Option:    For Participants who own:

i.Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, each ISO shall terminate not more than ten
(10) years from the date of the grant or at such earlier time as the Option
Agreement may provide; or

ii.More than ten percent (10%) of the total combined voting power of all classes
of stock of the Company or an Affiliate, each ISO shall terminate not more than
five (5) years from the date of the grant or at such earlier time as the Option
Agreement may provide.

        d.    Limitation on Yearly Exercise:    The Option Agreements shall
restrict the amount of ISOs which may become exercisable in any calendar year
(under this or any other ISO plan of the Company or an Affiliate) so that the
aggregate Fair Market Value (determined at the time each ISO is granted) of the
stock with respect to which ISOs are exercisable for the first time by the
Participant in any calendar year does not exceed $100,000.

7.    TERMS AND CONDITIONS OF STOCK GRANTS.    

        Each offer of a Stock Grant to a Participant shall state the date prior
to which the Stock Grant must be accepted by the Participant, and the principal
terms of each Stock Grant shall be set forth in an Agreement, duly executed by
the Company and, to the extent required by law or requested by the Company, by
the Participant. The Agreement shall be in a form approved by the Administrator
and shall contain terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards:

(a)Each Agreement shall state the purchase price (per share), if any, of the
Shares covered by each Stock Grant, which purchase price shall be determined by
the Administrator but shall not be less than the minimum consideration required
by the Delaware General Corporation Law on the date of the grant of the Stock
Grant;

(b)Each Agreement shall state the number of Shares to which the Stock Grant
pertains; and

(c)Each Agreement shall include the terms of any right of the Company to
restrict or reacquire the Shares subject to the Stock Grant, including the time
or attainment of Performance Goals upon which such rights shall accrue and the
purchase price therefor, if any.

8.    TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.    

        The Administrator shall have the right to grant other Stock-Based Awards
based upon the Common Stock having such terms and conditions as the
Administrator may determine, including, without limitation, the grant of Shares
based upon certain conditions, the grant of securities convertible into Shares
and the grant of stock appreciation rights, phantom stock awards or stock units.
The principal terms of each Stock-Based Award shall be set forth in an
Agreement, duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company.

7

--------------------------------------------------------------------------------



9.    PERFORMANCE-BASED AWARDS.    

        Notwithstanding anything to the contrary herein, during any period when
Section 162(m) of the Code is applicable to the Company and the Plan, Stock
Rights granted under Paragraph 7 and Paragraph 8 may be granted by the Committee
in a manner which is deductible by the Company under Section 162(m) of the Code
("Performance-Based Awards"). A Participant's Performance-Based Award shall be
determined based on the attainment of written Performance Goals, which must be
objective and approved by the Committee for a performance period of between one
and five years established by the Committee (I) while the outcome for that
performance period is substantially uncertain and (II) no more than 90 days
after the commencement of the performance period to which the Performance Goal
relates or, if less, the number of days which is equal to 25% of the relevant
performance period. The Committee shall determine whether, with respect to a
performance period, the applicable Performance Goals have been met with respect
to a given Participant and, if they have, to so certify and ascertain the amount
of the applicable Performance-Based Award. No Performance-Based Awards will be
issued for such performance period until such certification is made by the
Committee. The number of shares issued in respect of a Performance-Based Award
to a given Participant may be less than the amount determined by the applicable
Performance Goal formula, at the discretion of the Committee. The number of
shares issued in respect of a Performance-Based Award determined by the
Committee for a performance period shall be paid to the Participant at such time
as determined by the Committee in its sole discretion after the end of such
performance period.

10.    EXERCISE OF OPTIONS AND ISSUE OF SHARES.    

        An Option (or any part or installment thereof) shall be exercised by
giving written notice to the Company or its designee, together with provision
for payment of the full purchase price in accordance with this Paragraph for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option, shall state the number of Shares
with respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Option Agreement. Payment of the
purchase price for the Shares as to which such Option is being exercised shall
be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock
having a Fair Market Value equal as of the date of the exercise to the cash
exercise price of the Option and held for at least six months, or (c) at the
discretion of the Administrator, by having the Company retain from the shares
otherwise issuable upon exercise of the Option, a number of shares having a Fair
Market Value equal as of the date of exercise to the exercise price of the
Option, or (d) at the discretion of the Administrator, by delivery of the
grantee's personal recourse note bearing interest payable not less than annually
at no less than 100% of the applicable Federal rate, as defined in
Section 1274(d) of the Code, or (e) at the discretion of the Administrator, in
accordance with a cashless exercise program established with a securities
brokerage firm, and approved by the Administrator, or (f) at the discretion of
the Administrator, by any combination of (a), (b), (c), (d) and (e) above, or
(g) at the discretion of the Administrator, payment of such other lawful
consideration as the Administrator may determine. Notwithstanding the foregoing,
the Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

        The Company shall then reasonably promptly deliver the Shares as to
which such Option was exercised to the Participant (or to the Participant's
Survivors, as the case may be). In determining what constitutes "reasonably
promptly," it is expressly understood that the issuance and delivery of the
Shares may be delayed by the Company in order to comply with any law or
regulation (including, without limitation, state securities or "blue sky" laws)
which requires the Company to take any action with respect to the Shares prior
to their issuance. The Shares shall, upon delivery, be fully paid,
non-assessable Shares.

8

--------------------------------------------------------------------------------



        The Administrator shall have the right to accelerate the date of
exercise of any installment of any Option; provided that the Administrator shall
not accelerate the exercise date of any installment of any Option granted to an
Employee as an ISO (and not previously converted into a Non-Qualified Option
pursuant to Paragraph 28) without the prior approval of the Employee if such
acceleration would violate the annual vesting limitation contained in
Section 422(d) of the Code, as described in Paragraph 6.B.d.

        The Administrator may, in its discretion, amend any term or condition of
an outstanding Option provided (i) such term or condition as amended is
permitted by the Plan, (ii) any such amendment shall be made only with the
consent of the Participant to whom the Option was granted, or in the event of
the death of the Participant, the Participant's Survivors, if the amendment is
adverse to the Participant, and (iii) any such amendment of any Option shall be
made only after the Administrator determines whether such amendment would
constitute a "modification" of any Option which is an ISO (as that term is
defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holder of such Option including, but not limited to,
pursuant to Section 409A of the Code.

11.    ACCEPTANCE OF STOCK GRANTS AND STOCK-BASED AWARDS AND ISSUE OF
SHARES.    

        A Stock Grant or Stock-Based Award (or any part or installment thereof)
shall be accepted by executing the applicable Agreement and delivering it to the
Company or its designee, together with provision for payment of the full
purchase price, if any, in accordance with this Paragraph for the Shares as to
which such Stock Grant or Stock-Based Award is being accepted, and upon
compliance with any other conditions set forth in the applicable Agreement.
Payment of the purchase price for the Shares as to which such Stock Grant or
Stock-Based Award is being accepted shall be made (a) in United States dollars
in cash or by check, or (b) at the discretion of the Administrator, through
delivery of shares of Common Stock held for at least six months and having a
Fair Market Value equal as of the date of acceptance of the Stock Grant or
Stock-Based Award to the purchase price of the Stock Grant or Stock-Based Award,
or (c) at the discretion of the Administrator, by delivery of the grantee's
personal recourse note bearing interest payable not less than annually at no
less than 100% of the applicable Federal rate, as defined in Section 1274(d) of
the Code, or (d) at the discretion of the Administrator, by any combination of
(a), (b) and (c) above, or (e) at the discretion of the Administrator, payment
of such other lawful consideration as the Administrator may determine.

        The Company shall then, if required pursuant to the applicable
Agreement, reasonably promptly deliver the Shares as to which such Stock Grant
or Stock-Based Award was accepted to the Participant (or to the Participant's
Survivors, as the case may be), subject to any escrow provision set forth in the
applicable Agreement. In determining what constitutes "reasonably promptly," it
is expressly understood that the issuance and delivery of the Shares may be
delayed by the Company in order to comply with any law or regulation (including,
without limitation, state securities or "blue sky" laws) which requires the
Company to take any action with respect to the Shares prior to their issuance.

        The Administrator may, in its discretion, amend any term or condition of
an outstanding Stock Grant, Stock-Based Award or applicable Agreement provided
(i) such term or condition as amended is permitted by the Plan, and (ii) any
such amendment shall be made only with the consent of the Participant to whom
the Stock Grant or Stock-Based Award was made, if the amendment is adverse to
the Participant.

12.    RIGHTS AS A SHAREHOLDER.    

        No Participant to whom a Stock Right has been granted shall have rights
as a shareholder with respect to any Shares covered by such Stock Right, except
after due exercise of the Option or acceptance of the Stock Grant or as set
forth in any Agreement and tender of the full purchase price, if any, for the
Shares being purchased pursuant to such exercise or acceptance and registration
of the Shares in the Company's share register in the name of the Participant.

9

--------------------------------------------------------------------------------



13.    ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.    

        By its terms, a Stock Right granted to a Participant shall not be
transferable by the Participant other than (i) by will or by the laws of descent
and distribution, or (ii) as approved by the Administrator in its discretion and
set forth in the applicable Agreement. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO. The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above, a Stock Right shall only be exercisable or
may only be accepted, during the Participant's lifetime, by such Participant (or
by his or her legal representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process. Any attempted transfer,
assignment, pledge, hypothecation or other disposition of any Stock Right or of
any rights granted thereunder contrary to the provisions of this Plan, or the
levy of any attachment or similar process upon a Stock Right, shall be null and
void.

14.    EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN "FOR CAUSE" OR
DEATH OR DISABILITY.    

        Except as otherwise provided in a Participant's Option Agreement in the
event of a termination of service (whether as an employee, director or
consultant) with the Company or an Affiliate before the Participant has
exercised an Option, the following rules apply:

a.A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination "for cause",
Disability, or death for which events there are special rules in Paragraphs 15,
16, and 17, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant's Option Agreement.

b.Except as provided in Subparagraph (c) below, or Paragraph 16 or 17, in no
event may an Option intended to be an ISO, be exercised later than three
(3) months after the Participant's termination of employment.

c.The provisions of this Paragraph, and not the provisions of Paragraph 16 or
17, shall apply to a Participant who subsequently becomes Disabled or dies after
the termination of employment, director status or consultancy; provided,
however, in the case of a Participant's Disability or death within three
(3) months after the termination of employment, director status or consultancy,
the Participant or the Participant's Survivors may exercise the Option within
one (1) year after the date of the Participant's termination of service, but in
no event after the date of expiration of the term of the Option.

d.Notwithstanding anything herein to the contrary, if subsequent to a
Participant's termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the Board of
Directors determines that, either prior or subsequent to the Participant's
termination, the Participant engaged in conduct which would constitute "cause",
then such Participant shall forthwith cease to have any right to exercise any
Option.

e.A Participant to whom an Option has been granted under the Plan who is absent
from the Company or an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant's
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide.

10

--------------------------------------------------------------------------------



f.Except as required by law or as set forth in a Participant's Option Agreement,
Options granted under the Plan shall not be affected by any change of a
Participant's status within or among the Company and any Affiliates, so long as
the Participant continues to be an employee, director or consultant of the
Company or any Affiliate.

15.    EFFECT ON OPTIONS OF TERMINATION OF SERVICE "FOR CAUSE".    

        Except as otherwise provided in a Participant's Option Agreement, the
following rules apply if the Participant's service (whether as an employee,
director or consultant) with the Company or an Affiliate is terminated "for
cause" prior to the time that all his or her outstanding Options have been
exercised:

a.All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated "for cause" will immediately be
forfeited.

b.For purposes of this Plan, "cause" shall include (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, breach by the Participant of any provision of any
employment, consulting, advisory, nondisclosure, inventions assignment,
non-competition or similar agreement between the Participant and the Company,
and conduct substantially prejudicial to the business of the Company or any
Affiliate. The determination of the Administrator as to the existence of "cause"
will be conclusive on the Participant and the Company.

c."Cause" is not limited to events which have occurred prior to a Participant's
termination of service, nor is it necessary that the Administrator's finding of
"cause" occur prior to termination. If the Administrator determines, subsequent
to a Participant's termination of service but prior to the exercise of an
Option, that either prior or subsequent to the Participant's termination the
Participant engaged in conduct which would constitute "cause", then the right to
exercise any Option is forfeited.

d.Any provision in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of "cause" for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to that Participant.

16.    EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.    

        Except as otherwise provided in a Participant's Option Agreement, a
Participant who ceases to be an employee, director or consultant of the Company
or of an Affiliate by reason of Disability may exercise any Option granted to
such Participant:

a.To the extent that the Option has become exercisable but has not been
exercised on the date of Disability; and

b.In the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion through the date of Disability of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
become Disabled. The proration shall be based upon the number of days accrued in
the current vesting period prior to the date of Disability.

        A Disabled Participant may exercise such rights only within the period
ending one (1) year after the date of the Participant's Disability,
notwithstanding that the Participant might have been able to exercise the Option
as to some or all of the Shares on a later date if the Participant had not
become Disabled and had continued to be an employee, director or consultant or,
if earlier, within the originally prescribed term of the Option.

11

--------------------------------------------------------------------------------



        The Administrator shall make the determination both of whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such
determination). If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

17.    EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.    

        Except as otherwise provided in a Participant's Option Agreement, in the
event of the death of a Participant while the Participant is an employee,
director or consultant of the Company or of an Affiliate, such Option may be
exercised by the Participant's Survivors:

a.To the extent that the Option has become exercisable but has not been
exercised on the date of death; and

b.In the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant's date of death.

        If the Participant's Survivors wish to exercise the Option, they must
take all necessary steps to exercise the Option within one (1) year after the
date of death of such Participant, notwithstanding that the decedent might have
been able to exercise the Option as to some or all of the Shares on a later date
if he or she had not died and had continued to be an employee, director or
consultant or, if earlier, within the originally prescribed term of the Option.

18.    EFFECT OF TERMINATION OF SERVICE ON UNACCEPTED STOCK GRANTS.    

        In the event of a termination of service (whether as an employee,
director or consultant) with the Company or an Affiliate for any reason before
the Participant has accepted a Stock Grant, such offer shall terminate.

        For purposes of this Paragraph 18 and Paragraph 19 below, a Participant
to whom a Stock Grant has been offered and accepted under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a permanent and total Disability as defined in
Paragraph 1 hereof), or who is on leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated such Participant's employment, director status or
consultancy with the Company or with an Affiliate, except as the Administrator
may otherwise expressly provide.

        In addition, for purposes of this Paragraph 18 and Paragraph 19 below,
any change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an employee, director
or consultant of the Company or any Affiliate.

19.    EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE OTHER THAN "FOR CAUSE"
OR DEATH OR DISABILITY.    

        Except as otherwise provided in a Participant's Agreement, in the event
of a termination of service (whether as an employee, director or consultant),
other than termination "for cause," Disability, or death for which events there
are special rules in Paragraphs 20, 21, and 22, respectively, before all
forfeiture provisions or the Company's rights of repurchase shall have lapsed,
then the Company shall have the right to cancel or repurchase that number of
Shares subject to a Stock Grant as to which the Company's forfeiture or
repurchase rights have not lapsed.

12

--------------------------------------------------------------------------------



20.    EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE "FOR CAUSE".    

        Except as otherwise provided in a Participant's Agreement, the following
rules apply if the Participant's service (whether as an employee, director or
consultant) with the Company or an Affiliate is terminated "for cause":

a.All Shares subject to any Stock Grant shall be immediately subject to
repurchase by the Company at the purchase price, if any, thereof.

b.For purposes of this Plan, "cause" shall include (and is not limited to)
dishonesty with respect to the employer, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, inventions assignment, non-competition or
similar agreement between the Participant and the Company, and conduct
substantially prejudicial to the business of the Company or any Affiliate. The
determination of the Administrator as to the existence of "cause" will be
conclusive on the Participant and the Company.

c."Cause" is not limited to events which have occurred prior to a Participant's
termination of service, nor is it necessary that the Administrator's finding of
"cause" occur prior to termination. If the Administrator determines, subsequent
to a Participant's termination of service, that either prior or subsequent to
the Participant's termination the Participant engaged in conduct which would
constitute "cause," then the Company's right to repurchase all of such
Participant's Shares shall apply.

d.Any provision in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of "cause" for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to that Participant.

21.    EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR DISABILITY.    

        Except as otherwise provided in a Participant's Agreement, the following
rules apply if a Participant ceases to be an employee, director or consultant of
the Company or of an Affiliate by reason of Disability: to the extent the
forfeiture provisions or the Company's rights of repurchase have not lapsed on
the date of Disability, they shall be exercisable; provided, however, that in
the event such forfeiture provisions or rights of repurchase lapse periodically,
such provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant through the date of Disability as would have
lapsed had the Participant not become Disabled. The proration shall be based
upon the number of days accrued prior to the date of Disability.

        The Administrator shall make the determination both of whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such
determination). If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

22.    EFFECT ON STOCK GRANTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR
CONSULTANT.    

        Except as otherwise provided in a Participant's Agreement, the following
rules apply in the event of the death of a Participant while the Participant is
an employee, director or consultant of the Company or of an Affiliate: to the
extent the forfeiture provisions or the Company's rights of repurchase have not
lapsed on the date of death, they shall be exercisable; provided, however, that
in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant through the

13

--------------------------------------------------------------------------------




date of death as would have lapsed had the Participant not died. The proration
shall be based upon the number of days accrued prior to the Participant's death.

23.    PURCHASE FOR INVESTMENT.    

        Unless the offering and sale of the Shares to be issued upon the
particular exercise or acceptance of a Stock Right shall have been effectively
registered under the Securities Act of 1933, as now in force or hereafter
amended (the "1933 Act"), the Company shall be under no obligation to issue the
Shares covered by such exercise unless and until the following conditions have
been fulfilled:

a.The person(s) who exercise(s) or accept(s) such Stock Right shall warrant to
the Company, prior to the receipt of such Shares, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing their Shares issued pursuant to such exercise or such
grant:

"The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws."

b.At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
exercise or acceptance in compliance with the 1933 Act without registration
thereunder.

24.    DISSOLUTION OR LIQUIDATION OF THE COMPANY.    

        Upon the dissolution or liquidation of the Company, all Options granted
under this Plan which as of such date shall not have been exercised and all
Stock Grants and Stock-Based Awards which have not been accepted, will terminate
and become null and void; provided, however, that if the rights of a Participant
or a Participant's Survivors have not otherwise terminated and expired, the
Participant or the Participant's Survivors will have the right immediately prior
to such dissolution or liquidation to exercise or accept any Stock Right to the
extent that the Stock Right is exercisable or subject to acceptance as of the
date immediately prior to such dissolution or liquidation. Upon the dissolution
or liquidation of the Company, any outstanding Stock-Based Awards shall
immediately terminate unless otherwise determined by the Administrator or
specifically provided in the applicable Agreement.

25.    ADJUSTMENTS.    

        Upon the occurrence of any of the following events, a Participant's
rights with respect to any Stock Right granted to him or her hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in a
Participant's Agreement:

        A.    Stock Dividends and Stock Splits.    If (i) the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, or (ii) additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock, the number of shares of
Common Stock deliverable upon the exercise of an Option or acceptance of a Stock
Grant shall be appropriately increased or decreased proportionately, and
appropriate adjustments shall be made including, in the purchase price per share
to reflect such events. The number of Shares subject to the limitations in
Paragraphs 3(a), 3(b) and

14

--------------------------------------------------------------------------------




4(c) shall also be proportionately adjusted upon the occurrence of such events
and the Performance Goals applicable to outstanding Performance-Based Awards.

        B.    Corporate Transactions.    If the Company is to be consolidated
with or acquired by another entity in a merger, sale of all or substantially all
of the Company's assets other than a transaction to merely change the state of
incorporation (a "Corporate Transaction"), the Administrator or the board of
directors of any entity assuming the obligations of the Company hereunder (the
"Successor Board"), shall, as to outstanding Options, either (i) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
all Options must be exercised, within a specified number of days of the date of
such notice at the end of which period the Options shall terminate (all Options
shall for purposes of this clause (ii) be made fully vested and exercisable
immediately prior to their termination); or (iii) terminate all Options in
exchange for a cash payment equal to the excess of the Fair Market Value of the
Shares subject to such Options over the exercise price thereof (all Options
shall for purposes of this clause (iii) be made fully vested and immediately
exercisable immediately prior to their termination).

        With respect to outstanding Stock Grants, the Administrator or the
Successor Board, shall either (i) make appropriate provisions for the
continuation of such Stock Grants on the same terms and conditions by
substituting on an equitable basis for the Shares then subject to such Stock
Grants either the consideration payable with respect to the outstanding Shares
of Common Stock in connection with the Corporate Transaction or securities of
any successor or acquiring entity; or (ii) terminate all Stock Grants in
exchange for a cash payment equal to the excess of the Fair Market Value of the
Shares (without regard to repurchase rights of the Company) subject to such
Stock Grants over the purchase price thereof, if any.

        C.    Recapitalization or Reorganization.    In the event of a
recapitalization or reorganization of the Company, other than a Corporate
Transaction, pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the purchase
price paid upon such exercise or acceptance the number of replacement securities
which would have been received if such Option had been exercised or Stock Grant
accepted prior to such recapitalization or reorganization.

        D.    Adjustments to Stock-Based Awards.    Upon the happening of any of
the events described in Subparagraphs A, B or C above, any outstanding
Stock-Based Award shall be appropriately adjusted to reflect the events
described in such Subparagraphs. The Administrator or the Successor Board shall
determine the specific adjustments to be made under this Paragraph 25 and,
subject to Paragraph 4, its determination shall be conclusive.

        E.    Modification of ISOs.    Notwithstanding the foregoing, any
adjustments made pursuant to Subparagraph A, B or C above with respect to ISOs
shall be made only after the Administrator determines whether such adjustments
would constitute a "modification" of such ISOs (as that term is defined in
Section 424(h) of the Code) or would cause any adverse tax consequences for the
holders of such ISOs. If the Administrator determines that such adjustments made
with respect to ISOs would constitute a modification of such ISOs, it may
refrain from making such adjustments, unless the holder of an ISO specifically
agrees in writing that such adjustment be made and such writing indicates that
the holder has full knowledge of the consequences of such "modification" on his
or her income tax treatment with respect to the ISO. This paragraph shall not
apply to the acceleration of the vesting of any ISO that would cause any portion
of the ISO to violate the annual vesting limitation contained in Section 422(d)
of the Code, as described in Paragraph 6(B)(d).

15

--------------------------------------------------------------------------------



        F.    Modification of Performance-Based Awards.    Notwithstanding the
foregoing, with respect to any Performance-Based Award that is intended to
comply as "performance based compensation" under Section 162(m) of the Code, the
Committee may adjust downwards, but not upwards, the number of Shares payable
pursuant to a Performance-Based Award, and the Committee may not waive the
achievement of the applicable Performance Goals except in the case of death or
disability of the Participant.

        G.    Change of Control.    In the event of either

        (A)  a Corporate Transaction that also constitutes a Change of Control,
where outstanding options are assumed or substituted in accordance with the
first paragraph of Subparagraph B clause (i) above and, with respect to Stock
Grants, in accordance with the second paragraph of Subparagraph B clause (i); or

        (B)  a Change of Control that does not also constitute a Corporate
Transaction,

if within six months after the date of such Change of Control, (i) a
Participant's service is terminated by the Company or an Affiliate for any
reason other than Cause; or (ii) a Participant terminates his or her service as
a result of being required to change the principal location where he or she
renders services to a location more than 50 miles from his or her location of
employment or consultancy immediately prior to the Change of Control; or
(iii) the Participant terminates his or her service after there occurs a
material adverse change in a Participant's duties, authority or responsibilities
which causes such Participant's position with the Company to become of
significantly less responsibility or authority than such Participant's position
was immediately prior to the Change of Control, then all of such Participant's
Options outstanding under the Plan shall become fully vested and immediately
exercisable as of the date of termination of such Participant, unless in any
such case an Option has otherwise expired or been terminated pursuant to its
terms or the terms of the Plan and any repurchase rights of the Company with
respect to outstanding Stock Grants that have not lapsed or expired prior to
such Change of Control shall terminate as of the date of termination of such
Participant.

26.    ISSUANCES OF SECURITIES.    

        Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Stock Rights. Except as
expressly provided herein, no adjustments shall be made for dividends paid in
cash or in property (including without limitation, securities) of the Company
prior to any issuance of Shares pursuant to a Stock Right.

27.    FRACTIONAL SHARES.    

        No fractional shares shall be issued under the Plan and the person
exercising a Stock Right shall receive from the Company cash in lieu of such
fractional shares equal to the Fair Market Value thereof.

28.    CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs.    

        The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant's
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such

16

--------------------------------------------------------------------------------




Participant's ISOs converted into Non-Qualified Options, and no such conversion
shall occur until and unless the Administrator takes appropriate action. The
Administrator, with the consent of the Participant, may also terminate any
portion of any ISO that has not been exercised at the time of such conversion.

29.    WITHHOLDING.    

        In the event that any federal, state, or local income taxes, employment
taxes, Federal Insurance Contributions Act ("F.I.C.A.") withholdings or other
amounts are required by applicable law or governmental regulation to be withheld
from the Participant's salary, wages or other remuneration in connection with
the exercise or acceptance of a Stock Right or in connection with a
Disqualifying Disposition (as defined in Paragraph 30) or upon the lapsing of
any forfeiture provision or right of repurchase or for any other reason required
by law, the Company may withhold from the Participant's compensation, if any, or
may require that the Participant advance in cash to the Company, or to any
Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company's Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner provided in Paragraph 1
above, as of the most recent practicable date prior to the date of exercise. If
the fair market value of the shares withheld is less than the amount of payroll
withholdings required, the Participant may be required to advance the difference
in cash to the Company or the Affiliate employer. The Administrator in its
discretion may condition the exercise of an Option for less than the then Fair
Market Value on the Participant's payment of such additional withholding.

30.    NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.    

        Each Employee who receives an ISO must agree to notify the Company in
writing immediately after the Employee makes a "Disqualifying Disposition" of
any shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is defined in Section 424(c) of the Code and includes any
disposition (including any sale or gift) of such shares before the later of
(a) two years after the date the Employee was granted the ISO, or (b) one year
after the date the Employee acquired Shares by exercising the ISO, except as
otherwise provided in Section 424(c) of the Code. If the Employee has died
before such stock is sold, these holding period requirements do not apply and no
Disqualifying Disposition can occur thereafter.

31.    TERMINATION OF THE PLAN.    

        The Plan will terminate on March 15, 2016 the date which is ten
(10) years from the earlier of the date of its adoption by the Board of
Directors and the date of its approval by the shareholders of the Company. The
Plan may be terminated at an earlier date by vote of the shareholders or the
Board of Directors of the Company; provided, however, that any such earlier
termination shall not affect any Agreements executed prior to the effective date
of such termination.

32.    AMENDMENT OF THE PLAN AND AGREEMENTS.    

        The Plan may be amended by the shareholders of the Company. The Plan may
also be amended by the Administrator, including, without limitation, to the
extent necessary to qualify any or all outstanding Stock Rights granted under
the Plan or Stock Rights to be granted under the Plan for favorable federal
income tax treatment (including deferral of taxation upon exercise) as may be
afforded incentive stock options under Section 422 of the Code; to the extent
necessary to qualify the shares issuable upon exercise or acceptance of any
outstanding Stock Rights granted, or Stock Rights to be granted, under the Plan
for listing on any national securities exchange or quotation in any national
automated quotation system of securities dealers; and in order to continue to
comply with Section 162(m) of the Code; provided that any amendment approved by
the Administrator which the

17

--------------------------------------------------------------------------------




Administrator determines is of a scope that requires shareholder approval shall
be subject to obtaining such shareholder approval. Any modification or amendment
of the Plan shall not, without the consent of a Participant, adversely affect
his or her rights under a Stock Right previously granted to him or her. With the
consent of the Participant affected, the Administrator may amend outstanding
Agreements in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan. In the discretion of the Administrator, outstanding
Agreements may be amended by the Administrator in a manner which is not adverse
to the Participant. Nothing in this Paragraph 32 shall limit the Administrator's
authority to take any action permitted pursuant to Paragraph 25.

33.    EMPLOYMENT OR OTHER RELATIONSHIP.    

        Nothing in this Plan or any Agreement shall be deemed to prevent the
Company or an Affiliate from terminating the employment, consultancy or director
status of a Participant, nor to prevent a Participant from terminating his or
her own employment, consultancy or director status or to give any Participant a
right to be retained in employment or other service by the Company or any
Affiliate for any period of time.

34.    GOVERNING LAW.    

        This Plan shall be construed and enforced in accordance with the law of
the State of Delaware.

18

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

